Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/10/21 (hereinafter “Response”) and 4/21/21 (hereinafter “RCE”) has been entered. Examiner notes that claims 1, 10, 12, 13, and 21-25 have been amended. Claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 remain pending in the application.
Double Patenting
Based on the amendments made to the claims the provisional double patenting rejection raised in the Final Office Action mailed 1/21/21 (hereinafter “Office Action”) is maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to f provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 filed 3/9/21 of copending Application No. 
Claim 1
Application no. 16/393354 claim 1
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
1. A health monitoring system configured to monitor health of individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
one or more personal health assessment devices associated with the one or more individuals, wherein the one or more personal health assessment devices obtain health data including hydration level from the one or more individuals and output health signals including the health data to one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals, wherein the one or more personal health assessment devices comprise: a health assessment control unit including one or more processors; and an imaging device in communication with the health assessment control unit, wherein the imaging device acquires one or more images of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data including the hydration level.
a plurality of personal health assessment devices associated with the individuals, wherein the plurality of personal health assessment devices obtain health data from the individuals and output health signals including the health data, wherein each of the plurality of personal health assessment devices comprises an imaging device in communication with a health assessment control unit including one or more processors, wherein the imaging device acquires one or more images of at least one of the individuals, wherein the health assessment control unit receives the one or more images from the imaging device, and wherein the health assessment control unit analyzes the one or more images to determine the health data, wherein the health data includes hydration level;  one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the individuals, wherein the one or more group health monitoring devices receive the health signals from the plurality of personal health assessment devices and generate group health data based on the health data obtained from the plurality of personal health assessment devices;
 
a health statistics database that stores the group health data; and 

an inventory prediction control unit including one or more processors in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Based on the amendments and remarks in the Response, the 112(a) rejections raised in the Office Action are maintained. Further, new 112(a) issues are now raised. See discussion below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. See MPEP § 2161.01. Specifically, for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2161.01, 2163.02, and 2181 (IV). It is not enough that one skilled in the art could write a program to achieve the claimed function, because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP § 2161.01 (citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683 (Fed. Cir. 2015)).
Claim 1 recites: 
an imaging device in communication with the health assessment control unit, wherein the imaging device acquires one or more images of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data including the hydration level.
Similarly, claim 13 recites:
obtaining, by the one or more personal health assessment devices, health data including hydration level from the one or more individuals, wherein the obtaining comprises: acquiring one or more images  of the one or more individuals by an imaging device; and receiving and analyzing, by a health assessment control unit including one or more processors in communication with the imaging device, the 
However, the specification lacks sufficient support in the disclosure for what computer components and algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions, specifically the receiving and analyzing of an image from an imaging device to determine a hydration level, in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Instead, the specification merely discloses that you start with an image and you perform analysis and then you end up with the claimed functional result of a hydration level. The analysis performed that results in the claimed functional result amounts to a black box. As such claims 1 and 13 are rejected under §112(a) for failing to comply with the written description requirement.

Claim 10 recites:
wherein the imaging device is a photographic or video camera that acquires the one or more images, and wherein the health assessment control unit comprises: a hydration assessment module that analyzes the one or more images of the one or more individuals to determine the hydration level of the one or more individuals; a fatigue assessment module that analyzes the one or more images to determine a fatigue level of the one or more individuals; a heart rate assessment module that analyzes the one or more images to determine a heart rate of the one or more individuals; and an oxygen level assessment module that analyzes the one or more images to determine a blood oxygen level of the one or more individuals.
However, the specification lacks sufficient support in the disclosure for what computer components and algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions, specifically analyzing an image from an imaging device to determine a hydration level, a fatigue level, a heart rate, and/or an oxygen level of an individual, in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Instead, the specification merely discloses that you 

Claim 22 recites the phrase “wherein the health assessment control unit determines the health data including the hydration level by analyzing the one or more images with respect to coloration below or within eyes of the one or more individuals as shown in the one or more images.” And claim 24 similarly recites the phrase “wherein said analyzing further comprises determining, by the health assessment control unit, analyzing the one or more images of coloration below or within eyes of the one or more individuals as shown in the one or more images.” However, the specification lacks sufficient support in the disclosure for what computer components and algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Instead, the specification merely discloses that you start with an image and you perform analysis based on coloration below or within they eyes and then you end up with the claimed functional result of the hydration level. The analysis performed that results in the claimed functional result amounts to a black box, e.g., how a determination is made based on coloration or what coloration contributes to hydration level. As such claims 22 and 24 are rejected under §112(a) for failing to comply with the written description requirement.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-3, 5, 6, 8-13, 22, and 23 are drawn to a system for monitoring the health of individuals, which is within the four statutory categories (i.e., machine). Claims 13-15, 17, 18, 24, and 25 are drawn to a method for monitoring the health of individuals, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
obtain health data including hydration level from the one or more individuals and output health signals including the health data to one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals, wherein the one or more personal health assessment devices comprise: 
a health assessment control unit including one or more processors; and 
an imaging device in communication with the health assessment control unit, wherein the imaging device acquires one or more images of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data including the hydration level.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because obtaining health data including hydration level from an individual and analyzing an image to determine health data including the hydration level is an observation/evaluation/ judgment/analysis that can be performed in the human mind; and/or (b) “a certain method of organizing human activity” because receiving health data of an individual allowing attendants to take care of the individuals by analyzing image data to determine a hydration level, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. a one or more group health monitoring devices and one or more personal health assessment devices including a control unit, i.e., a processor, and an 
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 13 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 13 is that Claim 13 recites a method, whereas Claim 1 recites a system. 
Dependent claims 2, 3, 5, 6, 8-12, 14, 15, 17, 18, and 20-25 include other limitations for example claims 2, 3, 5, 6, 8, 9, 14, 15, 17, 18, 20, 23, and 25 recite further generic structures that the personal/group health assessment devices include that may be used to obtain data or obtain help, i.e., a plurality of personal health assessment devices, a seat, a user interface including an input device, health monitoring devices, a screen, a mirror, and a call button, claims 10-12, and 21 recite further details as to how/what information is output by the generic computer structures, claims 22 and 24 recite further details as to how the abstract idea is carried out, e.g., by observing color variation; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a 
In the present case, claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of: 
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
one or more personal health assessment devices associated with the one or more individuals (apply it or equivalent - see MPEP 2106.05(f)), wherein the one or more personal health assessment devices obtain health data including hydration level from the one or more individuals (apply it or equivalent - see MPEP 2106.05(f)) and output health signals including the health data to one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals (insignificant extra-solution activity - see MPEP 2106.05(g)) (apply it or equivalent - see MPEP 2106.05(f)), wherein the one or more personal health assessment devices comprise: 
a health assessment control unit including one or more processors (apply it or equivalent - see MPEP 2106.05(f)); and 
an imaging device in communication with the health assessment control unit (apply it or equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), wherein the imaging device acquires one or more images of the one or more individuals associated with the one or more personal health assessment devices (insignificant extra-solution activity - see MPEP 2106.05(g)), and wherein the health assessment control unit receives the one or more images from the imaging device (insignificant extra-solution activity - see MPEP 2106.05(g)), and analyzes the one or more images to determine the health data including the hydration level.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining health data including hydration level from an individual and analyzing an image to determine health data including the hydration level by utilizing a one or more group health monitoring devices and one or more personal health assessment devices including a control unit, i.e., a processor, and an imaging device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0050]-[0051], [0059]-[0060], [0079]-[0082], and [0107]-[0117] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a one or more group health monitoring devices and one or more personal health 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving the acquired images at the personal health assessment devices, receiving health data at the group health assessment devices including the acquiring of images by the personal health assessment device and data output by outputting information from the personal health assessment devices or the group health monitoring devices as discussed in further in the dependent claims, e.g., outputting/displaying data as recited in claims 9, 12, 23, and 25 – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a health assessment control unit including one or more processors,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 
When viewed as a whole, claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structures (one or more group health monitoring devices and one or more personal health assessment devices including a control unit, i.e., a processor, and an imaging device, and further a plurality of personal health assessment devices, a user interface, health monitoring devices, a screen, and a call button as recited in the dependent claims) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0050]-[0051], [0059]-[0060], [0079]-[0082], and [0107]-[0117] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems, e.g., a handheld smart device, a smart phone, tablet, or computer workstation including a camera that are configured to perform generic computer functions that are well-
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining health data including hydration level from an individual and analyzing an image to determine health data including the hydration level by utilizing one or more group health monitoring devices and one or more personal health assessment devices including a control unit, i.e., a processor, and an imaging device which are disclosed in the specification as general purpose handheld smart device, a smart phone, tablet, or computer workstation including a camera;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving the acquired images at the personal health assessment devices, receiving health data at the group health assessment devices including the acquiring of images by the personal health assessment device and data output by outputting information from the personal health assessment devices or the group health monitoring devices as discussed in further in the dependent claims, e.g., outputting/displaying data as recited in claims 9, 12, 23, and 25 – see MPEP 2106.05(g)
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., 
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a health assessment control unit including one or more processors,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing one or more group health monitoring devices and one or more personal health assessment devices including a control unit, i.e., a processor, and an imaging device are both disclosed in the specification as general purpose handheld smart device, a smart phone, tablet, or computer workstation.
The dependent claims 2, 3, 5, 6, 8-12, 14, 15, 17, 18, and 20-25 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: claims 2, 3, 5, 6, 8, 9, 14, 15, 17, 18, 20, 23, and 25 recite further generic structures that the personal/group health assessment devices include that may be used to obtain data or obtain help, i.e., a plurality of personal health assessment devices, a seat, a user interface including an input device, health monitoring devices, a screen, a mirror, and a call button, claims 10-12, and 21 recite further details as to how/what information is output by the generic computer structures, claims 22 and 24 recite further details as to how the abstract idea is carried out, e.g., by observing color variation; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received health data and/or image data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 9-11, 13-15, 17, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0338857 to Sampigethaya in view of US 2014/0276090 to Breed and further in view of US 2017/0202505 to Kirenko et al (hereinafter “Kirenko”).
Regarding claim 1, Sampigethaya discloses a health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle (Abstract), the health monitoring system comprising: 
one or more personal health assessment devices associated with the one or more individuals, wherein the one or more personal health assessment devices obtain health data including hydration level from the one or more individuals and output health signals including the health data to one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals (Fig. 1 & [0038] & [0051] disclose that passenger condition sensors for monitoring health which may be located in each individual seat of the aircraft, collect information tailored for each individual passenger, i.e., personal health assessment devices associated with one or more individuals, is sent from the passenger condition sensors to passenger health management system controller, which then can display the health information to cabin crew so they may respond as appropriate. The device that the cabin crew interacts with is interpreted as the one or more group health monitoring devices and is associated with one or more attendants responsible for taking care of the passengers in the cabin. Further, [0031] & [0052] disclose that the flight crew and the cabin crew may include the same individuals, therefore the flight deck displays, which also display passenger health data are also interpreted as being group heath monitoring devices associated with one or more attendants. [0082] discloses that they system includes the ability to obtain hydration levels of the passengers), wherein the one or more personal health assessment devices comprise a health assessment control unit ([0033] discloses that the health system controller 118 may be implemented at the passenger seat, interpreted as being part of the personal health assessment devices, the controller is interpreted as being a control unit. Further, e.g., [0057] discloses that the controller 118 which is further illustrated by controller 200 includes at least processor 204).

Sampigethaya does not disclose wherein the one or more personal health assessment devices further comprises an imaging device, wherein the imaging device acquires one or more images of the one or more individuals associated with the one or more personal health assessment devices, wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data including the hydration level.

Breed teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for a personal health assessment device (Figs. 1, 11a & 11b and Abstract teaches that images of an individual are obtained using an image obtaining device and the images are analyzed to determine health data, e.g., if the individual is drowsy. Further, [0146]-[0150] & [0156] teach that an electronic control unit, interpreted as a processor/health assessment control unit, analyzes images acquired by a camera to determine health data, e.g., heartbeat [0148], drowsiness [0148], temperature [0150], blood pressure [0150]) to determine if the temperature of the person being monitored is normal or indicative of a medical problem or to determine the drowsiness of the subject being monitored. See Breed [0148] & [0150].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate for each personal health assessment device to comprise an imaging device in communication with the health assessment control unit, wherein the imaging device acquires one or more images of at least one of the individuals, and wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data as taught by Breed in order to determine if the temperature of the person being monitored is normal or indicative of a medical problem, e.g., see Breed [0148] & [0150], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

([0015] teaches that a PPG monitoring device, e.g., a video camera, may capture video and/or images, [0020] & [0039] teach that the imaging unit, the video camera, provides a data stream of image data which PPG signals can be drawn from, interpreted as analyzed., [0022]-[0023] teaches that an analysis unit, i.e., processing module, of the system analyzes the PPG signals to determine the hydration level of an individual, [0065]-[0067] teaches that the data processing is performed by a processing module comprised of at least one processor and that the data stream acquired by the video camera includes a representation of the individual) to determine hydration level of an individual because it is a key factor of the health of the individual. See Kirenko [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by the modified combination of Sampigethaya/Breed to incorporate the a hydration assessment module that analyzes images of the one or more individuals to determine a hydration level of the one or more individuals as taught by Kirenko in order to determine hydration level of an individual because it is a key factor of the health of the individual, e.g., see Kirenko [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

([0038] discloses that the personal health assessment devices discussed in claim 1 may be in each passenger seat of the aircraft to provide information for individual passengers and to tailor services to each individual passenger which is interpreted as disclosing a plurality of sensors, each of which are associated with an individual passenger. Further, [0049] discloses that each individual passenger may download their own personal health data to a personal storage device for later use.).

Regarding claim 3, depending on claim 1, Sampigethaya wherein the one or more personal health assessment devices are associated with one or more seats within the internal cabin ([0038] discloses that the sensors in the passengers seat may be used to provide health related information for the individual passenger, which is interpreted as the seat is associated with the health assessment device as well).

Regarding claim 5, depending on claim 1, Sampigethaya further discloses wherein the one or more personal health assessment devices further comprises a user interface in communication with the health assessment control unit, wherein the health data is input into the health assessment control unit via an input device of the user interface ([0041]-[0042] discloses that that the personal health assessment device includes a passenger interface which allows the passenger to input health information into).

Regarding claim 8, depending on claim 5, Sampigethaya further discloses wherein the one or more personal health assessment devices further comprises one or more health monitoring devices in communication with the health assessment control unit, wherein the one or more health monitoring devices obtains the health data (as discussed in claim 1 – the personal health assessment devices include sensors of obtaining health information. Further, Fig. 4 and [0081]-[0082] discloses a variety of example sensors that could be used to obtain health information from the passenger. This data is fed to controller 118 as discussed in [0033].).

Regarding claim 9, depending on claim 5, Sampigethaya further discloses wherein the health assessment control unit comprises an interaction module that displays messages on an electronic screen and allows the one or more individuals to input the health data ([0041]-[0042] discloses that that the personal health assessment device includes a passenger interface which prompts the passenger to enter health information, interpreted as displaying a message, and further allows the passenger to input health information into the interface including an electronic screen).

Regarding claim 10, depending on claim 5 which is disclosed by the modified combination of Sampigethaya/Breed/Kirenko, 
Sampigethaya does not disclose wherein the imaging device is a photographic or video camera that acquires the one or more images, and wherein the health assessment control unit comprises: 

a fatigue assessment module that analyzes the one or more images to determine a fatigue level of the one or more individuals;
a heart rate assessment module that analyzes the one or more images to determine a heart rate of the one or more individuals; and 
an oxygen level assessment module that analyzes the one or more images to determine a blood oxygen level of the one or more individuals.

Kirenko further teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the imaging device to be a photographic or video camera that acquires the one or more images ([0015] teaches that a PPG monitoring device, e.g., a video camera, may capture video and/or images); a hydration assessment module that analyzes one or more images of the one or more individuals to determine a hydration level of the one or more individuals ([0015] teaches that a PPG monitoring device, e.g., a video camera, may capture video and/or images, [0020] & [0039] teach that the imaging unit, the video camera, provides a data stream of image data which PPG signals can be drawn from, interpreted as analyzed., [0022]-[0023] teaches that an analysis unit, i.e., processing module, of the system analyzes the PPG signals to determine the hydration level of an individual, [0065]-[0067] teaches that the data processing is performed by a processing module comprised of at least one processor and that the data stream acquired by the video camera includes a representation of the individual) to determine hydration level of an individual because it is a key factor of the health of the individual. See Kirenko [0003].


Breed teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for a personal health assessment device to comprise
a fatigue assessment module that analyzes the one or more images to determine a fatigue level of the one or more individuals; a heart rate assessment module that analyzes the one or more images to determine a heart rate of the one or more individuals; and an oxygen level assessment module that analyzes the one or more images to determine a blood oxygen level of the one or more individuals ([0248]-[0250] &[0260]-[0261] teach that the health monitoring system can include an imaging system including a processing system to analyze the images, interpreted as a control unit including a module for analyzing images and further that the module can process the image data to determine a heart rate, oxygenation of the individual, which can then be used to determine the drowsiness of the individual, interpreted as fatigue.) to determine the state of the individuals health/drowsiness. See Breed [0264].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate the a fatigue assessment module that analyzes the one or more images to determine a fatigue level of the one or more individuals; a heart rate assessment module that analyzes the one or more images to determine a heart rate of the one or more individuals; and an oxygen level assessment module that analyzes the one or more images to determine a blood oxygen level of the one or more individuals as taught by Breed in order to determine the state of the individuals health/drowsiness, e.g., see Breed [0264], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results, as discussed above in claim 1.

Regarding claim 11, depending on claim 5 which is disclosed by the modified combination of Sampigethaya/Breed/Kirenko, 
Sampigethaya further discloses wherein the health data includes hydration level, heart rate, and blood oxygen level ([0081]-[0082] disclose that the sensors may capture hydration levels, oxygen levels (interpreted as blood oxygen level), heart rate, and other physiological conditions).
Sampigethaya does not disclose wherein the health data includes fatigue level and blood pressure.
Breed teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the health data to include fatigue and ([0248]-[0250] & [0260]-[0261] teaches that the health monitoring system can include an imaging system including a processing system to analyze the images, interpreted as a control unit including a module for analyzing images and further that the module can process the image data to determine a heart rate, oxygenation of the individual, and blood pressure, which can then be used to determine the drowsiness of the individual, interpreted as fatigue.) to determine the state of the individuals health/drowsiness. See Breed [0264]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate for the health data to include fatigue and blood pressure as taught by Breed in order to determine the state of the individuals health/drowsiness, e.g., see Breed [0264], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.



Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 22, depending on claim 1 which is disclosed by the modified combination of Sampigethaya/Breed/Kirenko, although Sampigethaya discloses measuring hydration level and a health assessment control unit (see above claim 1), Sampigethaya does not disclose the hydration level is determined by analyzing the one or more images with respect to coloration below or within eyes of the one or more individuals as shown in the one or more images.
Kirenko teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the hydration level to be determined by analyzing the one or more images with respect to coloration below or within eyes of the one or more individuals as shown in the one or more images (As discussed above in claim 1: [0015], [0020], [0022]-[0023], [0039], [0065]-[0067] teaches that the device for obtaining data is e.g., a video camera that records video data or image data, which is then processed by an analysis unit, i.e., processing module, of the system to determine the hydration level of an individual by determining “color changes due to time variant blood perfusion.” Further, [0057] discloses that this information is derived by capturing image frames of a region of interest of the subject, where the region of interest includes a face portion of the subject, interpreted as including below or within the eyes of the subject.) to determine hydration level of an individual because it is a key factor of the health of the individual. See Kirenko [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by which is disclosed by the modified combination of the modified combination of Sampigethaya/Breed to incorporate for the hydration level to be determined by analyzing the image data of coloration below or within eyes of the one or more individuals as taught by Kirenko in order to determine hydration level of an individual because it is a key factor of the health of the individual, e.g., see Kirenko [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results, as discussed above in claim 1.

Claim 24 recites substantially similar limitations as those already addressed in claim 22, and, as such, is rejected for substantially the same reasons as given above.

Claims 6 and 18 are rejected as being unpatentable under Sampigethaya in view of Breed and further in view of Kirenko and further in view of "Panasonic Avionics Delivers a Series of Inflight Entertainment Industry Firsts to Emirates" published by Panasonic, 11/12/17 (hereinafter “Panasonic”).
Regarding claim 6, depending on claim 5, the modified combination of Sampigethaya/Breed/Kirenko does not explicitly disclose wherein the user interface comprises a virtual call button.

Therefore, it would have been obvious to one of ordinary skill in the art of providing services to airplane passengers before the effective filing date of the claimed invention to modify the health monitoring system disclosed by the modified combination of Sampigethaya/Breed/Kirenko to incorporate for the user interface comprises a virtual call button as taught by Panasnoic in order to provide entertainment and to allow passengers to communicate in real time with an attendant, e.g., see Panasonic First Class, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claims 12 and 21 are rejected as being unpatentable over Sampigethaya in view of Breed and further in view of Kirenko and further in view of US 2018/0253840 to Tran.
Regarding claim 12, depending on claim 1, the modified combination of Sampigethaya/Breed/Kirenko does not explicitly disclose wherein the one or more personal health assessment devices comprises: a mirror having a reflective surface, wherein the imaging 
Tran teaches that it was old and well known in the art of monitoring health of an individual, before the effective filing date of the claimed invention, for the one or more personal health assessment devices to comprise: 
a mirror having a reflective surface (Fig. 1 & [0017] teach a mirror including a reflective glass) 
wherein the imaging device that captures the one or more images of the one or more individuals through the reflective surface (Fig. 1 & [0003]-[0007], [0019] teach the smart mirror includes a camera behind the reflective surface to capture images of the individual); and 
an electronic screen that shows graphics and text on the reflective surface ([0004] discloses that the mirror includes an electronic screen to convey information and images, Fig. 1 depicts both text and graphics being displayed to the user on the mirror) to  provides convenience and time efficiency when a user is in front of a mirror. See Tran [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring health of an individual before the effective filing date of the claimed invention to modify the health monitoring system disclosed by the modified combination of Sampigethaya/Breed/Kirenko to incorporate the wherein the one or more personal health assessment devices comprises: a mirror having a reflective surface wherein the imaging device that captures an image of the one or more individuals through the reflective surface; and an electronic screen that shows graphics and text on the reflective surface as taught by Tran in order to provides convenience and time efficiency when a user is in front of a mirror, e.g., see Tran 

Claim 21 recites substantially similar limitations as those already addressed in claim 12, and, as such, is rejected for substantially the same reasons as given above.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sampigethaya in view of Breed and further in view of Kirenko and further in view of US 2018/0033174 to Kimura.
Regarding claim 23, depending on claim 1, the modified combination of Sampigethaya/Breed/Kirenko further discloses that the one or more personal health assessment devices comprises an electronic screen that shows the health data (Sampigethaya Fig. 1, Abstract, [0042] disclose that the health information is displayed to the passenger).
the modified combination of Sampigethaya/Breed/Kirenko is silent as to if the electronic screen shows both the one or more images and health data.
Kimura teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the electronic screen shows both the one or more images and health data (Fig. 5 & [0117]-[0118] teaches that the health info, e.g., relative age of your skin compared to your actual age, is displayed on the same electronic screen as the captured image. See generally [0117]-[0124]) to solve the problem of displaying a health result in an intuitively to understand manner, i.e., by displaying both the one or more images and the health information on the same screen. See Kimura [0006]-[0007].


Claim 25 recites substantially similar limitations as those already addressed in claim 23, and, as such, is rejected for substantially the same reasons as given above.

Response to Arguments
112(a):
Applicant’s argument directed toward the 112(a) rejections of claims 22 and 24 for failing to meet the written description requirement have been fully considered but they are not persuasive. Although Applicant argues that the Specification provides written description for the algorithms or steps used to achieve the claimed functional language of claims 22 and 24, Examiner disagrees. See Response pp. 7-8. Instead, the paragraph quoted by the Applicant merely further affirms that the Specification lacks sufficient written description. Applicant points to [0076] of the Specification for support of the claim limitation “wherein the health assessment control unit determines the health data including the hydration level by analyzing the one or 

101:
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 8-9.
Applicant’s states on p. 8 of the Remarks that: 
An imaging device, such as a camera, is not human in nature. A human being cannot capture image data as an imaging device does. Such features are not mental processes. Further, capturing imaging data via an imaging device clearly provides a practical application in relation to the claims. For at least these reasons, the Applicant respectfully submits that the claims are subject matter eligible and request reconsideration of the rejections under 35 U.S.C. 101.


Applicant further points to [0113] of the originally filed Specification to support their argument that the claims should not be rejected under 101. See Response pp. 8-9. However, that 
Therefore Applicant’s argument directed toward the 101 rejection of the claims is not persuasive and the rejection is maintained.

103:
Applicant's arguments filed in the Response directed toward the 103 rejection of the claims  have been fully considered but are not persuasive. See Response pp. 9-13. 
Regarding claim 1, the thrust of Applicant’s argument that the combination of Sampigethaya in view of Breed in view of Kirenko is directed toward Kirenko. Specifically, Applicant asserts that: “Kirenko discloses that PPG signals may be derived from “image/video data.” See id. at [0076], However, the PPG signals are not the image/video data. Instead, such signals can be derived from the image/video data. A PPG signal is not an image obtained from a camera.” Examiner agrees that a PPG signal is not an image obtained by a camera, however, it is 
Specifically, the presently amended claims state in part “the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images image data to determine the health data including the hydration level.”
Kirenko [0039] states that “a sensor unit may be arranged as a video camera capable of capturing video data” and further that the “sensor unit, particularly an imaging unit, for remotely capturing image data, wherein the sensor unit is further configured to provide a data stream, the data stream comprising a plurality of PPG signals ... wherein the PPG signals represent respective wavelength ranges derivable from the captured image data.” Kirenko [0023] states that the “analysis unit is basically configured to perform a comparison between the first pair of [PPG} signals and the second pair of [PPG] signals ... to conclude a level of hydration from the detected and processed PPG signals.” 
Based at least on the disclosure of these paragraphs and as further discussed above, Kirenko is interpreted as disclosing an imaging unit, e.g., video camera, that captures a series of images/video which are transmitted as a data stream which includes PPG signals that are then analyzed by an analysis unit, i.e., the health assessment control unit, (which includes at least one processor – see [0066]) to determine the hydration level, which is health data, of the individual. There is nothing in the currently amended claim language stating that the image per se indicates the hydration level of the individual, i.e., without any analysis, instead the claims require analysis to be performed on the acquired image, which could include deriving PPG signals. There is no further specification, in the claims or the specification, as to what the analysis is or how it is performed however. Therefore, Applicant’s argument is not persuasive. 


Regarding Applicant’s arguments directed toward the 103 rejection of claim 22, Applicant states: 
there is nothing in Kirenko that expressly or necessarily describes, teaches, or suggests determining hydration level by analyzing an image with respect to coloration below or within eyes. The Office Action has not pointed to anything in the cited references that describes, teaches, or suggests the limitations of claims 22 and 24. For at least these additional reasons, the proposed combination does not render claims 22 and 24 unpatentable.
Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619